Citation Nr: 0607206	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1988 to June 
1988 and from June 1991 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the RO, which 
denied the veteran's claim of entitlement to service 
connection for tinnitus.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge via video teleconference in January 
2006.  The transcript of the hearing is associated with the 
veteran's VA claims folder.

Issues not on appeal

In June 2003, the RO issued a rating decision which denied 
service connection for residuals of a left ankle injury, 
residuals of multiple head injuries, a right hand condition, 
residuals of a left foot infection, a skin rash, hepatitis C, 
post traumatic stress disorder (PTSD) and bipolar disorder, 
chronic joint pain, headaches, abdominal pain and colon 
cancer, a respiratory condition and Gulf War Syndrome.  Also 
in the June 2003 decision the RO did not reopen the veteran's 
previously-denied claims of entitlement to service connection 
for residuals of a right eye injury, residuals of a right 
finger injury and tinea pedis (claimed as foot fungus).  One 
day after the June 2003 decision was mailed to him, the 
veteran submitted two statements.  The first statement 
consisted of a list of disabilities for which the veteran 
indicated he had filed claims for entitlement to service 
connection.  The second statement, presumably addressed to 
his representative, was a "list of service related injuries 
I file[d] for in the past."  Though the two statements 
mention some of the disabilities for which the veteran was 
denied service connection, the Board does not feel the 
veteran's statements are strong enough to constitute a notice 
of disagreement with the June 2003 rating decision.  The June 
2003 submissions did not express disagreement with the denial 
of service connection; indeed, the June 2003 RO rating 
decision was not mentioned in either correspondence.  
Accordingly, these correspondences cannot be reasonably 
construed as notices of disagreement with the June 2003 
rating decision.  See 38 C.F.R. § 20.201 (2005).

In a July 2004 statement, however, the veteran indicated that 
he disagreed with the denial of service connection for 
abdominal problems and a colon condition, PTSD and bipolar 
disorder, and "foot head and eye injuries."  Though this 
correspondence does not amount to a timely notice of 
disagreement with the June 2003 rating decision [see 
38 C.F.R. § 20.302(a) (2005)], it appears that the veteran 
may be attempting to reopen these claims.  These issues are 
accordingly referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his current tinnitus is a result of 
acoustic trauma in service.

After having carefully considered the matter, and for the 
reason expressed immediately below, the Board believes that 
this issue must be remanded for the following evidentiary 
development.  



Service medical records

The RO has made a number of attempts to obtain the veteran's 
service medical records, contacting various National Guard 
organizations and the Adjutant General's office in Georgia 
over the years with no success.  It does not appear, however, 
that the National Personnel Records Center (NPRC) has been 
contacted in an attempt to locate these records.  Indeed, the 
NPRC was able to provide the veteran's service personnel 
records for an unrelated claim after a request for such was 
made in May 2002.  Accordingly, the RO should request the 
veteran's service medical records from the NPRC.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].

Social Security Administration (SSA) records

The veteran indicated during his January 2006 hearing that he 
was in receipt of SSA disability benefits.  The claims file 
does not contain any SSA records.  Those records are 
potentially pertinent to the veteran's claim.  Those records 
should be obtained for consideration in connection with the 
issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].

VA examination 

The veteran failed to report for a VA audio examination 
scheduled in October 2003.  On his October 2004 substantive 
appeal and during his January 2006 hearing, the veteran 
indicated that he was unable to attend the examination 
because of two deaths in his family.  The Board feels that 
the veteran has demonstrated good cause for his failure to 
report for his examination.  See 38 C.F.R. § 3.655(a) (2005).  
Accordingly, the veteran's audiological examination should be 
rescheduled.

However, the RO must first ascertain from the veteran what 
his precise duties were during service and his employment 
activities subsequent to service.  After obtaining such 
information from the veteran, this case should then be 
referred to a medical expert for an audiological examination 
and nexus opinion based on this history.

Accordingly, this issue is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should contact the NPRC and 
request the veteran's service medical 
records pertaining to his periods of 
active duty from January 1988 to June 
1988 and from June 1991 to November 
1991.  All efforts in this regard 
should be documented in the claims 
folder.

2.  The RO should also obtain copies 
of the SSA disability determination 
letter pertinent to the veteran's 
claim for Social Security disability 
benefits, along with copies of all 
medical records relied upon in 
reaching that determination.  All 
efforts in this regard should be 
documented in the claims folder.

3.  VBA should contact the veteran and 
ask him to submit a statement as to 
the duties in service which he 
contends caused his tinnitus and how 
long he performed those duties 
(including number of hours per day and 
number of months in total).  The 
veteran should also explain his 
employment duties after service and 
how long he engaged in each identified 
duty.  Any such statement received 
from the veteran should be associated 
with the veteran's VA claims folder.  
4.  The veteran's VA claims folder 
should be referred to an audiologist 
with appropriate expertise.  The 
examiner should review the veteran's 
claims folder and render an opinion, 
in light of the veteran's entire 
medical history, as to the matter of 
the nature and etiology of the 
veteran's tinnitus.  The opinion 
should include discussion as to 
whether tinnitus currently exists and, 
if so, whether such is related to the 
veteran's military service, with 
specific consideration of the 
veteran's in-service and post-service 
noise exposure.  The examiner's report 
should be associated with the 
veteran's VA claims folder.  

5.  The RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for tinnitus.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


